Citation Nr: 0836475	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  07-00 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as secondary to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

In March 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for service connection 
for a skin condition in March 1991.  The veteran did not file 
an appeal.

2.  The RO denied the veteran's claim for service connection 
for a skin condition as secondary to exposure to herbicides, 
in March 1996.  The veteran did not file an appeal.

3.  The evidence received since the last finally adjudicated 
claim that was denied by way of a March 1996 RO rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a skin condition, to include as secondary to exposure to 
herbicides.






CONCLUSIONS OF LAW

1.  The March 1996 RO rating decision that denied service 
connection for a skin condition is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§  3.104(a), 20.302, 20.1103 (2007).

2.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
skin condition, to include as secondary to exposure to 
herbicides.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Application to Reopen a Claim of Entitlement to Service 
Connection

In March 1991 the RO denied service connection for a skin 
condition on the basis that there was no evidence associating 
the veteran's current skin condition with the veteran's 
treatment for a skin condition in service.  In March 1996 the 
RO denied service connection for a skin condition on the 
basis that the veteran's skin condition was not one for which 
presumptive service connection is warranted based upon 
exposure to herbicides and there was no competent evidence 
associating the skin condition with the veteran's exposure to 
herbicides.  At the time of the March 1996 RO rating decision 
the pertinent evidence of record included the veteran's 
service medical records, which revealed that the veteran was 
treated for peeling skin on his hands in May 1970, diagnosed 
as dyshidrosis, and that the veteran was not noted to have 
any skin conditions upon examination at separation from 
service in May 1970; records of VA medical treatment, dated 
October 1970 to October 1995; private treatment records of 
Bronx Lebanon Hospital, dated in December 1988; and the 
report of a VA Compensation and Pension (C&P) examination, 
dated in December 1990.  Upon examination in December 1990, 
the VA examiner diagnosed the veteran with chronic tinea 
pedis with associated onychomycosis.  

The March 1991 and March 1996 RO rating decisions became 
final based on the evidence then of record.  38 U.S.C.A. § 
7105; 38 C.F.R. §§  3.104(a), 20.302, 20.1103.  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Where the claim is filed on or after August 29, 2001, under 
38 C.F.R. § 3.156(a), evidence is considered "new" if it 
was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The veteran filed his application to reopen a claim of 
entitlement to service connection for a skin condition, to 
include as secondary to exposure to herbicides in July 2004.  
Subsequent to the March 1996 RO rating decision the veteran's 
VA treatment records, dated June 1998 to May 2007, and the 
report of a VA C&P examination, dated in June 2000, were 
associated with the claims folder.  The newly associated 
treatment records reveal that the veteran has received 
treatment on a number of occasions for skin conditions 
including mycosis of the nails, onychomycosis, hyperkeratotic 
lesions, and tinea pedis.  However, the medical records do 
not reveal any evidence that veteran's current skin condition 
is associated with the veteran's active service.  The medical 
records also do not reveal a diagnosis of chloracne or any 
other skin condition presumptively associated with herbicide 
exposure.  The Board finds that the evidence submitted since 
the March 1996 RO rating decision is new in that it was not 
associated with the claims folder prior to the decisions.  
However, the Board finds that the evidence is not material 
because it does not, at any point associate the veteran's 
current skin condition with the veteran's active service or 
to exposure to herbicides.

Therefore, for the foregoing reasons, the Board finds that 
new and material evidence to reopen the claim of entitlement 
to service connection for a skin condition, to include as 
secondary to exposure to herbicides, has not been received, 
and that the appeal must be denied.  As the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen the finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified VA's duty to 
notify in the context of claims to reopen.  With respect to 
such claims, VA must both notify a claimant of the evidence 
and information that is necessary to reopen the claim and 
notify the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in July 2004 and February 2006 that 
fully addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  In addition, the notice letters 
provided to the appellant included the criteria for reopening 
a previously denied claim, the criteria for establishing 
service connection, and information concerning why the claim 
was previously denied.  Consequently, the Board finds that 
adequate notice has been provided, as the appellant was 
informed about what evidence is necessary to substantiate the 
element required to establish service connection that were 
found insufficient in the previous denial.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that the 
Board is denying the veteran's application to reopen his 
claim of entitlement to service connection for a skin 
condition, to include as secondary to exposure to herbicides, 
and hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Subsequent to the issuance of the Statement of the Case in 
December 2006 and prior to certification of the appeal to the 
Board, VA treatment records, dated January 2007 to May 2007, 
were associated with the claims folder.  VA regulations 
provide that upon receipt of additional pertinent evidence 
after a SOC or the most recent SSOC has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  The Board notes that the records 
associated with the claims folder subsequently to the 
issuance of the Statement of the Case do not reference any 
treatment for a skin condition and are, therefore, not 
relevant in the adjudication of the veteran's current claim.  
Accordingly, the Board finds it unnecessary to remand the 
claim for the issuance of a Supplemental Statement of the 
Case.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  In a 
claim to reopen, VA's responsibility extends to requesting 
evidence from any new source identified by the claimant, and 
if that evidence is then not new and material, the claim is 
not reopened, and VA's duties have been fulfilled.  VA does 
not have a duty to provide a VA medical opinion if the claim 
is not reopened.  See 38 U.S.C.A. § 5103A(f); 38 C.F.R. § 
3.159(c)(4)(C)(iii); see also Paralyzed Veterans of America, 
345 F.3d 1334 (Fed. Cir. 2003) (holding that, in the absence 
of new and material evidence, VA is not required to provide 
assistance to a claimant in attempting to reopen a previously 
disallowed claim).  As discussed above, in this case, the AOJ 
complied with VA's notification requirements and informed the 
appellant of the information and evidence needed to 
substantiate his claim.  All identified and available records 
were secured including VA treatment records, dated October 
1970 to May 2007, and the records of the veteran's treatment 
at Bronx Lebanon Hospital, dated in December 1988.  Since no 
new and material evidence has been received, a VA medical 
opinion is not required.

The Board notes that the VA's duty to assist includes the 
responsibility to obtain any relevant records from the Social 
Security Administration (SSA).  Voerth v. West, 13 Vet. App. 
117, 121 (1999); Hayes v. Brown, 9 Vet. App. 67, 74 (1996).  
In this respect, the veteran indicated indicated in his 
testimony before the undersigned Veterans Law Judge that he 
was receiving SSA disability benefits.  However, subsequently 
in the same testimony, the veteran stated that the benefit 
awarded was a non-service-connected pension, a VA benefit 
rather than a SSA disability benefit, and that he receives 
all of his treatment from VA.  The Board notes that there is 
no other reference to SSA disability benefits in the 
veteran's claims folder.  In this regard, the Board finds 
that the veteran was referring to his VA benefits rather than 
any potential SSA disability benefit and that the veteran is 
not in receipt of SSA disability benefits and, therefore, 
attempts to locate SSA records regarding the veteran would be 
futile.  The Board notes that VA is not required to strictly 
adhere to technical requirements and incur additional burdens 
when there is not benefit flowing to claimant.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).  Consequently, efforts to 
obtain potential SSA records are not warranted. 

As such, the Board finds that no further notice or assistance 
to the appellant is required to fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for a skin condition, to include as secondary to 
exposure to herbicides, is denied.


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


